Citation Nr: 0603252	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for status post left 
anterior cruciate ligament tear and left medial femoral 
condylar chondromalacia, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30, 
effective February 28, 2003, and assigned a 20 percent rating 
from April 1, 2003.

In October 2003, the RO extended the temporary total 
evaluation until April 30, 2003.  The veteran contests only 
the continuance of the 20 percent evaluation, effective May 
1, 2003.

In December 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDING OF FACT

There is competent evidence which reasonably establishes that 
status post left anterior cruciate ligament tear and left 
medial femoral condylar chondromalacia is manifested by 
severe functional impairment.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for status post left 
anterior cruciate ligament tear and left medial femoral 
condylar chondromalacia have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2005 letter.  The Board will not go 
into whether the letter informed the veteran of the evidence 
necessary to substantiate his claim, as it is clear he has 
actual knowledge.  For example, he states that the service-
connected disability is worse than the current evaluation 
contemplates.  That statement, if true, would substantiate 
his claim for increase.  Additionally, the March 2003 rating 
decision, the October 2003 statement of the case, and the 
November 2004 and September 2005 supplemental statements of 
the case explained to the veteran why an evaluation in excess 
of 20 percent was not warranted.  This told him the specific 
symptoms that were needed for the higher evaluation.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter and the 
supplemental statements of the case, VA informed him it had a 
duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, the 
veteran was informed that he should submit any evidence in 
his possession that pertained to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  He was provided an opportunity at that 
time to submit additional evidence.  A supplemental statement 
of the case was issued in September 2005, which gave him 60 
days to submit additional evidence.  At the December 2005 
hearing before the undersigned, the veteran submitted 
additional evidence.  The Board finds that the actions taken 
by VA have essentially cured the error in the timing of the 
notice.  Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  VA has 
obtained VA treatment records and provided the veteran with 
an examination in connection with his claim.  The veteran has 
stated he has received treatment from VA only.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

Service connection for internal derangement of the left knee 
was granted by means of a November 1984 rating decision and 
assigned a 10 percent evaluation.  In February 1992, he was 
granted a 20 percent evaluation and has remained at the 
20 percent evaluation since that time.  The veteran has 
received temporary total evaluations in 1991, 1992, and 2003 
following knee surgery.  

The veteran asserts that his service-connected left knee is 
worse than the 20 percent evaluation contemplates.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005). 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2005).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Under Diagnostic Code 5262 (under which is the Diagnostic 
Code under which the veteran's service-connected disability 
is rated), nonunion of the tibia and fibula with loose motion 
and requiring a brace warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2005).  Malunion of the 
tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation; with moderate knee or ankle 
disability, a 20 percent evaluation is warranted; and with 
slight knee or ankle disability, a 10 percent evaluation is 
warranted.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 30 percent 
evaluation for status post left anterior cruciate ligament 
tear and left medial femoral condylar chondromalacia.  The 
medical records consistently show that the veteran has been 
diagnosed with grade III chondromalacia of the left knee.  He 
underwent a meniscectomy in February 2003, and it was found 
that he had a partial tear of the anterior cruciate ligament.  
However, even after the meniscotomy, he continued to be 
diagnosed with grade III chondromalacia.  The veteran was 
seen regularly with complaints of severe left knee pain.  In 
April 2004, the veteran was noted to have left knee weakness 
secondary to the anterior cruciate ligament.  

In August 2005, he was examined by VA to determine if a total 
left knee arthroplasty was needed.  The veteran reported he 
had pain essentially all the time.  He stated it was worse 
when he would sit, stand, or walk for long periods of time.  
He was unable to get any relief from the pain through 
injections and nonsteroidal anti-inflammatory drugs.  
Following examination, the examiner stated that the veteran 
reported he had been unable to perform manual labor-type 
activities secondary to the left knee pain, with which the 
examiner agreed, stating that the veteran's pain was 
"significant."  The examiner did not recommend that the 
veteran undergo an arthroplasty because of the veteran's age.  
However, he stated the veteran should be retrained in a job 
that did not require him to lift and do things using his 
knee.  

At the December 2005 hearing before the undersigned, the 
veteran described having constant pain in his knee, whether 
he was sitting, standing, or walking.  He testified he would 
fall regularly as a result of the left knee pain.  The 
veteran stated he had lost four jobs because of his knee 
problems and that the left knee had affected his ability to 
work in a job that required manual labor.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  

The veteran's range of motion would not warrant an evaluation 
in excess of 20 percent, as his range of motion has been 
approximately 0 to 120 degrees, which would not warrant a 
compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  However, the Board finds that the VA 
examiner's findings of "significant pain" and the inability 
to work in an occupation that involves manual labor are 
indicative of severe functional impairment of the left knee.  
The examiner recommended the veteran undergo vocational 
rehabilitation to learn an occupation that did not involve 
the use of his left leg.  A finding of "significant" pain 
is indicative of a severe knee disability.  Also indicative 
of a severe left knee disability are the consistent findings 
of grade III chondromalacia.  Accordingly, a 30 percent 
evaluation under Diagnostic Code 5262 is granted based upon 
functional impairment.

The Board finds, however, that an evaluation in excess of 
30 percent is not warranted under Diagnostic Code 5262.  
There is no evidence of nonunion of the tibia and fibula with 
loose motion and requiring a brace either by analogy or based 
upon functional impairment to warrant a 40 percent evaluation 
under Diagnostic Code 5262.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  He cannot obtain higher evaluations 
under Diagnostic Code 5260 and 5261, and thus those 
Diagnostic Codes would not assist him in obtaining a higher 
evaluation.  

The Board has considered whether the service-connected left 
knee would warrant a separate evaluation for instability of 
the knee.  See VAOGCPREC 23-97 (July 1, 1997) (a claimant may 
receive separate evaluations for arthritis of the knee and 
instability of the knee under 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003 or 5010 and Diagnostic Code 5257); see also 
VAOPGCPREC 9-98 (August 14, 1998).  In this case, there is no 
evidence that the veteran has any instability of the left 
knee.  For example, in May 2004, the examiner stated the left 
knee was stable for anterior and posterior drawer sign and 
had negative Lachman and McMurray's tests.  Also, there was 
negative pivot shift test, and the left knee was stable to 
varus and valgus testing.  In August 2005, the examiner 
stated there was no evidence of ligamentous instability.  
Thus, the preponderance of the evidence is against a finding 
that the veteran has instability of the left knee, and there 
is no basis to warrant consideration of assigning a separate 
compensable rating for ligamentous instability under 
Diagnostic Code 5257.  

The veteran is competent to report his symptoms associated 
with the left knee.  The Board has taken his complaints, 
which it found credible at the December 2005 hearing, and the 
medical findings of record and agrees with the veteran that 
his disability is worse than the 20 percent evaluation 
contemplates and has granted a 30 percent evaluation for the 
service-connected disability.  However, to the extent that 
the veteran implied that his left knee warrants an evaluation 
in excess of 30 percent, the medical findings do not support 
his assertions for the reasons stated above.  As to an 
evaluation in excess of 30 percent for status post left 
anterior cruciate ligament tear and left medial femoral 
condular chondromalacia, the benefit-of-the-doubt rule is not 
for application.  Gilbert, 1 Vet. App. at 55.  


ORDER

A 30 percent evaluation for status post left anterior 
cruciate ligament tear and left medial femoral condylar 
chondromalacia is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


